                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                               Plaintiff,

       v.                                                  Case No.      19-CR-174

LISA A. RADTKE,

                               Defendant.


                                      PLEA AGREEMENT


      1.       The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Matthew L. Jacobs, Assistant United

States Attorney, and the defendant, Lisa A. Radtke, individually and by attorney Krista Halla-

Valdes, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following

plea agreement:

                                            CHARGES

      2.       The defendant will be charged in both counts of a two-count information, filed in

conjunction with this plea agreement. The information charges the defendant with wire fraud, in

violation of Title 18, United States Code, Section 1343 (Count One), and tax evasion, in

violation of Title 26, United States Code, Section 7201 (Count Two).

      3.       The defendant has read and fully understands the charges contained in the

information. She fully understands the nature and elements of the crimes with which she has

been charged, and those charges and the terms and conditions of this plea agreement have been

fully explained to her by her attorney.




           Case 1:19-cr-00174-WCG Filed 10/07/19 Page 1 of 15 Document 2
       4.      The defendant voluntarily agrees to waive prosecution by indictment in open

court and to plead guilty to both charges contained in the information.

       5.      The defendant acknowledges, understands, and agrees that she is, in fact, guilty of

the offenses charged in the information, a copy of which is attached to this plea agreement as

Attachment A. The parties acknowledge and understand that if this case were to proceed to trial,

the government would be able to prove the facts set forth in Attachment B to this plea agreement

beyond a reasonable doubt. The defendant admits that the facts set forth in Attachment B are

true and correct and establish her guilt beyond a reasonable doubt.

       This information set forth in Attachment B is provided for the purpose of setting forth a

factual basis for the plea of guilty. It is not a full recitation of the defendant's knowledge of, or

participation in, these offenses.

                                            PENALTIES

      6.       The parties understand and agree that the offenses to which the defendant will

enter a plea of guilty carry the following maximum terms of imprisonment and fines: Count One,

twenty (20) years and $250,000; and Count Two, five (5) years and $250,000. Each count also

carries a mandatory special assessment of $100, and a maximum of three years of supervised

release. The parties further recognize that a restitution order may be entered by the court. The

parties' acknowledgments, understandings, and agreements with regard to restitution are set forth

in paragraphs 29 - 39 of this agreement.

      7.       The defendant acknowledges, understands, and agrees that she has discussed the

relevant statutes as well as the applicable sentencing guidelines with her attorney.




                                                  2
        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 2 of 15 Document 2
                                           ELEMENTS

      8.       The parties understand and agree that in order to sustain the charge of wire fraud,

as set forth in Count One, the government must prove each of the following propositions beyond

a reasonable doubt:

       First, that the defendant knowingly devised the scheme to defraud or to obtain
       money by means of material false pretenses or representations, as described in
       Count One of the information; and

       Second, that the defendant did so with the intent to defraud; and

       Third, that the scheme to defraud involved a materially false or fraudulent
       pretense, representation, or promise; and

       Fourth, that for the purpose of carrying out the scheme, or attempting to do so, the
       defendant caused interstate wire communication to take place in the manner
       charged.

      9.       The parties understand and agree that in order to sustain the charge of tax evasion,

as set forth in Cunt Two, the government must prove each of the following propositions beyond

a reasonable doubt:

       First, on April 15, of the year following the tax year, federal income tax was due
       and owing by the defendant; and

       Second, the defendant knew she had a legal duty to pay the tax; and

       Third, the defendant did some affirmative act to evade payment, assessment, or
       computation of the tax; and

       Fourth, in doing so, the defendant acted willfully, that is, with the intent to violate
       his legal duty to pay the tax.

                                 SENTENCING PROVISIONS

      10.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days




                                                  3
        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 3 of 15 Document 2
before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      11.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      12.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.

                                Sentencing Guidelines Calculations

      13.      The parties acknowledge, understand, and agree that the sentencing guidelines

calculations included in this agreement represent the positions of the parties on the appropriate

sentence range under the sentencing guidelines. The defendant acknowledges and understands

that the sentencing guidelines recommendations contained in this agreement do not create any

right to be sentenced within any particular sentence range, and that the court may impose a

reasonable sentence above or below the guideline range. The parties further understand and

agree that if the defendant has provided false, incomplete, or inaccurate information that affects

the calculations, the government is not bound to make the recommendations contained in this

agreement.




                                                 4
        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 4 of 15 Document 2
                                          Relevant Conduct

      14.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offenses to

which the defendant is pleading guilty.

      15.      For purposes of determining the defendant's offense level under the sentencing

guidelines, the parties acknowledge that, based upon the information presently available, the

government is able to establish that the loss amount associated with the defendant's criminal

conduct charged in Count One of the information is approximately $1.3 million. Further, based

upon the information presently available, the tax loss associated with the defendant's criminal

conduct charged in Count Two is approximately $362,000. The parties acknowledge and

understand that the amount of loss may differ from the amount of restitution imposed by the

sentencing court.

                                       Base Offense Level

      16.      The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense charged in Count One is 7 under Sentencing Guidelines Manual §

2B1.1(a)(1) and that the applicable base offense level for the offense charged in Count Two is 18

under Sentencing Guidelines Manual §§ 2T1.1(a)(I) and 2T4.1(G).

                                Specific Offense Characteristics

      17.      The parties agree to recommend to the sentencing court that the defendant's base

offense level for the offense charged in Count One should be increased 14 levels under

Sentencing Guidelines Manual § 2B1.1(b)(1)(H) because the loss amount associated with the

defendant's criminal conduct is more than $550,000 but less than $1,500,000.



                                                 5
        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 5 of 15 Document 2
      18.      The parties agree to recommend to the sentencing court that the defendant's

offense level for the offense charged in Count One should be increased 2 levels under Sentencing

Guidelines Manual § 3B1.3 because the defendant abused a position of private trust in a manner

that significantly facilitated the commission and concealment of the offense.

      19.       The parties agree to recommend to the sentencing court that the defendant's

offense level for the offense charged in Count Two should be increased 2 levels under

Sentencing Guidelines Manual § 2T1.1(b)(1) because the defendant failed to report income

exceeding $10,000 in any year from criminal activity (her fraud charged in Count One).

                                   Acceptance of Responsibility

      20.      The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the

court determines at the time of sentencing that the defendant is entitled to the two-level reduction

under § 3E1.1(a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant

timely notified authorities of her intention to enter a plea of guilty.

                                  Sentencing Recommendations

      21.      Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      22.      Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.



                                                   6
        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 6 of 15 Document 2
      23.      The government agrees to recommend a sentence no greater than the bottom of

the applicable sentencing guideline range, as determined by the court.

                             Court's Determinations at Sentencing

      24.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      25.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw her guilty pleas solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      26.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant agrees not to request any delay or stay in payment of any

and all financial obligations. If the defendant is incarcerated, the defendant agrees to participate

in the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the

Court specifically directs participation or imposes a schedule of payments.

      27.      The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, at least 30 days before sentencing, and also upon request of the

FLU during any period of probation or supervised release imposed by the court, a complete and



                                                  7

        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 7 of 15 Document 2
sworn financial statement on a form provided by FLU and any documentation required by the

form.

                                         Special Assessment

        28.     The defendant agrees to pay the special assessments in the amount of $200 prior

to or at the time of sentencing.

                                              Restitution

        29.     The defendant agrees to pay full restitution to her former employer, identified

herein as Company A, for the money she obtained as the result of her scheme to defraud charged

in Count One, which is currently estimated to be $1.3 million. The defendant understands that

because restitution for the offense is mandatory, the amount of restitution shall be imposed by

the court regardless of the defendant's financial resources. The defendant agrees to cooperate in

efforts to collect the restitution obligation. The defendant understands that imposition or payment

of restitution will not restrict or preclude the filing of any civil suit or administrative action.

        30.     The defendant agrees, pursuant to 18 U.S.C. § 3663(a)(3), to pay restitution to the

Internal Revenue Service in the amount of $633,920, which includes fraud penalties, for the

taxes she underreported and underpaid for the years 2014-2018. This amount does not include

any interest applicable to such unpaid taxes.

        31.     The total amount of restitution consists of the following:


                Tax year             Amount to be                  Fraud penalties
                                     credited to tax

                  2014                   $38,358                      $28,768.50

                  2015                   $74,426                      $55,819.50
                  2016                   $80,206                      $60,154.50
                  2017                  $107,598                      $80,698.50


                                                   8

          Case 1:19-cr-00174-WCG Filed 10/07/19 Page 8 of 15 Document 2
               Tax year             Amount to be                 Fraud penalties
                                    credited to tax

                  2018                   $61,652                     $46,239

                 Total                 $362,240                     $271,680



      32.      The defendant agrees that she will sign any IRS forms deemed necessary by the

IRS to enable the IRS to make an immediate assessment of that portion of the tax and penalties

that she agrees to pay as restitution. The defendant also agrees to sign IRS Form 8821, "Tax

Information Authorization."

      33.      The parties understand that defendant will receive proper credit, consistent with

paragraph 31 above, for the payments made pursuant to this agreement. Except as set forth in

the previous sentence, nothing in this agreement shall limit the IRS in its lawful examination,

determination, assessment, or collection of any taxes, penalties or interest due from the defendant

for the time periods covered by this agreement or any other time period.

      34.      The defendant agrees that this agreement, or any judgment, order, release, or

satisfaction issued in connection with this agreement, will not satisfy, settle, or compromise the

defendant's obligation to pay the balance of any remaining civil liabilities, including tax,

additional tax, additions to tax, interest, and penalties, owed to the IRS for the periods covered

by this agreement or any other period.

      35.      The defendant agrees that, unless the Director of the Administrative Office of the

United States Courts directs him otherwise, all payments made pursuant to the court's restitution

order are to be sent only to the Clerk of the Court at the following address:

                                          Clerk of Court
                                   Eastern District of Wisconsin
                              517 East Wisconsin Avenue, Room 362
                                      Milwaukee, WI 53202

                                                   9

        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 9 of 15 Document 2
      36.       With each payment to the Clerk of the Court made pursuant to the District Court's

restitution order, the defendant will provide the following information:

            a. The defendant's name and Social Security number;

            b. The District Court docket number assigned to this case;

            c. Tax years for which restitution has been ordered; and

            d. A statement that the payment is being submitted pursuant to the District Court's

                restitution order.

      37.       The defendant agrees to include a request that the Clerk of the Court send the

information, along with the defendant's payments, to the appropriate office of the Internal

Revenue Service.

      38.       The defendant also agrees to send a notice of any payments made pursuant to this

agreement, including the information listed in the previous paragraph, to the IRS at the following

address:

                                             IRS - RACS
                                   Attn: Mail Stop 6261, Restitution
                                         333 W. Pershing Ave.
                                        Kansas City, MO 64108

      39.       The defendant understands that she is not entitled to credit with the IRS for any

payment sent to an incorrect address or accompanied by incomplete or inaccurate information,

unless and until any payment is actually received by the Internal Revenue Service and identified

by it as pertaining to his particular liability.




                                                   10

        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 10 of 15 Document 2
                            DEFENDANT'S WAIVER OF RIGHTS

      40.       In entering this agreement, the defendant acknowledges and understands that in so

doing she surrenders any claims she may have raised in any pretrial motion, as well as certain

rights which include the following:

            a. If the defendant persisted in a plea of not guilty to the charges against her, she
               would be entitled to a speedy and public trial by a court or jury. The defendant
               has a right to a jury trial. However, in order that the trial be conducted by the
               judge sitting without a jury, the defendant, the government and the judge all must
               agree that the trial be conducted by the judge without a jury.

            b. If the trial is a jury trial, the jury would be composed of twelve citizens selected at
               random. The defendant and her attorney would have a say in who the jurors
               would be by removing prospective jurors for cause where actual bias or other
               disqualification is shown, or without cause by exercising peremptory challenges.
               The jury would have to agree unanimously before it could return a verdict of
               guilty. The court would instruct the jury that the defendant is presumed innocent
               until such time, if ever, as the government establishes guilt by competent evidence
               to the satisfaction of the jury beyond a reasonable doubt.

            c. If the trial is held by the judge without a jury, the judge would find the facts and
               determine, after hearing all of the evidence, whether or not the judge was
               persuaded of defendant's guilt beyond a reasonable doubt.

            d. At such trial, whether by a judge or a jury, the government would be required to
               present witnesses and other evidence against the defendant. The defendant would
               be able to confront witnesses upon whose testimony the government is relying to
               obtain a conviction and she would have the right to cross-examine those
               witnesses. In turn the defendant could, but is not obligated to, present witnesses
               and other evidence on her own behalf. The defendant would be entitled to
               compulsory process to call witnesses.

            e. At such trial, defendant would have a privilege against self-incrimination so that
               she could decline to testify and no inference of guilt could be drawn from her
               refusal to testify. If defendant desired to do so, she could testify on her own
               behalf.

     41.       The defendant acknowledges and understands that by pleading guilty she is

waiving all the rights set forth above. The defendant further acknowledges the fact that her

attorney has explained these rights to her and the consequences of her waiver of these rights. The



                                                 11

        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 11 of 15 Document 2
defendant further acknowledges that as a part of the guilty plea hearing, the court may question

the defendant under oath, on the record, and in the presence of counsel about the offenses to

which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      42.      The defendant acknowledges and understands that she will be adjudicated guilty

of the offenses to which she will plead guilty and thereby may be deprived of certain rights,

including but not limited to the right to vote, to hold public office, to serve on a jury, to possess

firearms, and to be employed by a federally insured financial institution.

      43.      The defendant knowingly and voluntarily waives all claims she may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                             Further Civil or Administrative Action

      44.      The defendant acknowledges, understands, and agrees that the defendant has

discussed with her attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.




                                                  12

        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 12 of 15 Document 2
                                      GENERAL MATTERS

      45.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      46.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case.

      47.      The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.

      48.      The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

                          Further Action by Internal Revenue Service

      49.      Nothing in this agreement shall be construed so as to limit the Internal Revenue

Service in discharging its responsibilities in connection with the collection of any additional tax,

interest, and penalties due from the defendant as a result of the defendant's conduct giving rise to

the charges alleged in the information.

      50.      The defendant agrees to transmit her original records, or copies thereof, to the

Examination Division of the Internal Revenue Service so that the Examination Division of the

Internal Revenue Service can complete its civil audit of the defendant. The defendant agrees to




                                                 13

        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 13 of 15 Document 2
provide any additional books and records of his which may be helpful to the Examination

Division of the Internal Revenue Service to complete its civil audit of defendant.

              EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      51.       The defendant acknowledges and understands if she violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and her attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that she continues to be subject to the terms of

the proffer letter.

                       VOLUNTARINESS OF DEFENDANT'S PLEA

      52.       The defendant acknowledges, understands, and agrees that she will plead guilty

freely and voluntarily because she is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.



                                                 14

          Case 1:19-cr-00174-WCG Filed 10/07/19 Page 14 of 15 Document 2
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.



Date:         7/20/ 9                                            eactac_
                                             LISA A. RADTKE
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:

                                             Attorney for Defendant


For the United States of America:



Date:
                                              ATTHE D. KRUEGE
                                             United States Attorney



Date:

                                             Assistant United States Attorney




                                               15

        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 15 of 15 Document 2
